Exhibit 10.10
Amendment No. 2 to the
Discover Financial Services
Directors’ Compensation Plan
The Discover Financial Services Directors’ Compensation Plan (the “Plan”), is
hereby amended in the following respects:


Effective December 1, 2011, the Plan is amended by replacing the text of Section
7 Annual Retainers with the following:


(a)    Board Members. Each Eligible Director shall be entitled to an Annual
Retainer of $75,000.


(b)    Lead Director and Chairpersons. In addition to the Annual Retainer
provided for in Section 7(a), each Eligible Director who is the (i) Lead
Director shall be entitled to an annual Lead Director fee of $75,000; (ii) the
Audit and Risk Committee Chair shall be entitled to an annual Committee Chair
fee of $50,000; (iii) the Compensation Committee Chair shall be entitled to an
annual Committee Chair fee of $25,000; and (iv) the Nominating and Governance
Committee Chair shall be entitled to an annual Committee Chair fee of $25,000.


(c)    Committee Members. In addition to the Annual Retainer provided for in
Section 7(a) and the Lead Director and Chairpersons fees provided for in Section
7(b), each Eligible Director, other than the Chairperson, of the (i) Audit and
Risk Committee shall be entitled to an annual Committee Member fee of $15,000;
(ii) Compensation Committee shall be entitled to an annual Committee Member fee
of $10,000; and (iii) Nominating and Governance Committee shall be entitled to
an annual Committee Member fee of $5,000.”




